Greaney, J.
This case, here on a reservation and report by a single justice on the Commonwealth’s petition under G. L. c. 211, § 3, seeks direction on the application of the bail revocation provisions in G. L. c. 276, § 58, third par., which authorize the revocation of bail on a pending charge or charges when a defendant is charged with committing a new offense while on release. Similar questions concerning the statute’s application *316are raised in two related cases, Commonwealth v. Cargill, post 329 (2005), and Commonwealth v. Hall, post 1016 (2005). We shall clarify the statute’s application on the particular facts of each case, concluding generally that, when none of the charges against the defendant has been dismissed or has resulted in acquittal, and where no manifest injustice exists, a District Court judge may not, under G. L. c. 276, § 58, third par., vacate a bail revocation order. We also conclude that once a bail revocation order enters, it is valid for a period of sixty days, and that, by mittimus returnable on the sixtieth day, the defendant shall be brought back to the court with jurisdiction over the charges to which the bail revocation order relates (the original pending charges) for a new bail hearing on those charges.
The background of the case is as follows. On June 4, 2002, a grand jury in Suffolk County returned indictments charging the defendant with breaking and entering in the nighttime, possession of a burglarious instrument, possession of a firearm without a firearms identification card, possession of a firearm without a license, and resisting arrest. On June 25, 2002, the defendant was arraigned in the Superior Court. A Superior Court judge set bail at $1,000, which the defendant posted, and the defendant was advised of the potential for bail revocation under G. L. c. 276, § 58, third par., if he were charged with committing a subsequent offense during the period of his release. After further proceedings, on September 26, 2003, the parties agreed to continue the case to the week of December 8, 2003, for trial.
On November 26, 2003, the defendant was arrested and arraigned in the Dorchester Division of the District Court Department on charges of receiving stolen property and breaking and entering a motor vehicle. In connection with these charges, bail was set at $500 cash, of which the defendant posted $450. The judge then allowed the Commonwealth’s motion to revoke the defendant’s bail that had been set in connection with the Superior Court indictments. The notation on the docket reflects that the motion was “allowed to 12-8-03,” i.e., to the date of the defendant’s scheduled trial on the Superior Court indictments.
The defendant’s trial in Superior Court did not proceed on the scheduled date due to the absence of defense counsel. On *317December 8, 2003, after a hearing, a different judge (of the District Court) vacated the order revoking the defendant’s bail on the Superior Court indictments and reinstated the bail originally set ($1,000 cash). With respect to the District Court charges, the judge reduced the bail to $450 cash, which had already been posted.
The Commonwealth filed a notice of appeal, followed by a petition in the county court pursuant to G. L. c. 211, § 3, seeking relief from the portion of the December 8, 2003, order that vacated the revocation of the defendant’s bail on the Superior Court indictments. A single justice reserved and reported the case, without decision, to the full court. Prior to her reservation and report, both the Superior Court indictments and District Court charges against the defendant were resolved.1
1. Because the charges against the defendant were resolved, the case is moot. See Commesso v. Commonwealth, 369 Mass. 368, 374 (1975). We nonetheless address the issues raised because they “are fully briefed and raise matters of importance that are likely to arise again, but are unlikely to be capable of appellate review in the normal course before they become moot.” Delaney v. Commonwealth, 415 Mass. 490, 492 (1993), quoting Upton, petitioner, 387 Mass. 359, 365 (1982).
2. We examine whether, under G. L. c. 276, § 58, third par., a District Court judge may vacate a bail revocation order entered by another judge. The statute “sets forth the conditions ... for the possible revocation of bail if [a defendant] is charged with committing a subsequent offense during the period of his release,” Paquette v. Commonwealth, 440 Mass. 121, 125 (2003), cert. denied, 540 U.S. 1150 (2004), reading, in relevant part, as follows:
“[Should] any person admitted to bail pursuant to this section or section fifty-seven[2] ... be charged with a crime during the period of his release, his bail may be *318revoked in accordance with this paragraph and the court shall enter in writing on the court docket that the person was so informed and the docket shall constitute prima facie evidence that the person was so informed.[3] If a person is on release pending the adjudication of a prior charge, and the court before which the person is charged with committing a subsequent offense after a hearing at which the person shall have the right to be represented by counsel, finds probable cause to believe that the person has committed a crime during said period of release, the court shall then determine, in the exercise of its discretion, whether the release of said person will seriously endanger any person or the community. In making said determination, the court shall consider [several factors4]. If the court determines that the release of said person will seriously endanger any person or the community and that the detention of the person is necessary to reasonably assure the safety of any person or the community, the court may revoke bail on the prior charge and may order said person held without bail pending the adjudication of said prior charge, for a period not to exceed sixty days. The hearing shall be held upon the person’s first appearance before the court before which the person is charged with committing *319an offense while on release pending adjudication of a prior charge, unless that person, or the attorney for the commonwealth, seeks and the court allows, a continuance because a witness or document is not immediately available. . . . Said order shall state in writing the reasons therefor and shall be reviewed by the court upon the acquittal of the person, or the dismissal of, any of the cases involved. A person so held shall be brought to trial as soon as reasonably possible.” (Emphases added.)
G. L. c. 276, § 58, third par.
We apply settled principles of statutory construction. When the statute’s language is plain and unambiguous, we afford it “its ordinary meaning.” Commonwealth v. Brown, 431 Mass. 772, 775 (2000). “Where the draftsmanship of a statute is faulty or lacks precision, it is our duty to give the statute a reasonable construction.” Capone v. Zoning Bd. of Appeals of Fitchburg, 389 Mass. 617, 622 (1983), quoting School Comm, of Greenfield v. Greenfield Educ. Ass’n, 385 Mass. 70, 79-80 (1982). We “must construe the statute ‘in connection with the cause of its enactment, the mischief or imperfection to be remedied and the main object to be accomplished, to the end that the purpose of its framers may be effectuated.’ ” Capone v. Zoning Bd. of Appeals of Fitchburg, supra at 622-623, quoting Industrial Fin. Corp. v. State Tax Comm’n, 367 Mass. 360, 364 (1975).
“The essential purpose of bail is to secure the presence of a defendant at trial to ensure that, if the defendant is guilty, justice will be served.” Querubin v. Commonwealth, 440 Mass. 108, 113 (2003), and cases cited. We have previously recounted the history of bail and bail reform in some detail. See Commonwealth v. Ray, 435 Mass. 249, 252-257 (2001); Commonwealth v. Baker, 343 Mass. 162, 165-168 (1961). Over the yéars, as Massachusetts became a leader in the bail reform movement, various bail statutes, including § 58, underwent numerous revisions. See Commonwealth v. Ray, supra. The principal legislative purpose of § 58 is “to protect the rights of the defendant by establishing a presumption that he or she will be admitted to bail on personal recognizance without surety and by delineating carefully the circumstances under which bail may be denied.” Delaney v. Commonwealth, supra at 495.
*320In 1981, the Legislature enacted St. 1981, c. 802, entitled “An Act relative to bail, pretrial release and confinement.” Section 2 amended G. L. c. 276, § 58, by adding a bail revocation provision. See St. 1981, c. 802, § 2. In a February 27, 1981, letter to the members of the Massachusetts Senate and House of Representatives, Governor Edward J. King indicated that he was proposing the act, in part, to “allow [a] judge to revoke bail when the court finds probable cause to believe that the defendant has violated [the] condition [that he refrain from criminal activity during the period of his release], if the court determines that the defendant’s release would pose a serious danger and that his detention is necessary to reasonably assure the safety of any person or the community.” 1981 House Doc. No. 6320. In rejecting a substantive due process challenge to the current version of the bail revocation provision, G. L. c. 276, § 58, third par., we explained: “Although the public may benefit indirectly from the detention of a defendant whose bail is revoked pursuant to the third paragraph of § 58 because he may be dangerous, the purpose of § 58 is not ‘calculated to protect the public’ from a dangerous person, Aime v. Commonwealth, [414 Mass. 667, 675 (1993)], but to assure compliance with its laws and to preserve the integrity of the judicial process by exacting obedience with its lawful orders.” Paquette v. Commonwealth, supra at 129. We also noted that, based on the language in the third paragraph of § 58, “the liberty interest of a person admitted to bail is conditional; if the person violates the explicit condition of his release, then his liberty can be curtailed [and] ‘the keys to continued freedom are left in the pocket of the accused.’ ” Id. at 126, quoting Rendel v. Mummert, 106 Ariz. 233, 238 (1970).
In G. L. c. 276, § 58, third par., the Legislature has made a specific, but limited, grant of authority to District Court judges (and other designated judicial officials, see note 2, supra) to revoke a bail order that has been entered under § 58 or § 57. Under the language of the statute, a bail revocation order may only enter “pending the adjudication of said prior charge, for a period not to exceed sixty days.” As such, if adjudication of the prior charge occurs, the bail revocation order automatically terminates. The only language in the statute pertaining to any *321type of review of a revocation order is limited, requiring review (“shall be reviewed”) “upon the acquittal of the person, or the dismissal of, any of the cases involved.” G. L. c. 276, § 58, third par. The language is clear. If one of the specified circumstances is not present, a District Court judge (or any other judicial official under § 58) may not vacate a revocation order.5
Our conclusion is supported by the purpose of the bail revocation provision. Permitting any District Court judge to vacate a bail revocation order would likely result in multiple motions by a defendant to vacate an order, and would encourage “judge shopping” for a more favorable determination. Such effects would directly contradict the legislative goal of assuring compliance with judicial orders and preserving “the integrity of the judicial process by exacting obedience with its lawful orders,” Paquette v. Commonwealth, supra at 129. The practice would also offend the Legislature’s objective in curtailing the conditional liberty interest of a defendant when the defendant has violated an explicit condition of release by being charged with another crime during the period of release. See id. at 126.6
We reject the defendant’s contention that the judge who vacated the revocation order permissibly did so by reason of inherent authority. Certainly, a “court has inherent authority to exercise its own legitimate powers.” Jake J. v. Commonwealth, 433 Mass. 70, 77 (2000). Cf. Bradford v. Knights, 427 Mass. *322748, 752 (1998). With respect to bail issues, a Superior Court judge “has the inherent authority to deny a defendant’s motion for admittance to bail where bail will not reasonably assure the defendant’s appearance before the court,” Querubin v. Commonwealth, 440 Mass. 108, 114 (2003), citing Commonwealth v. Wright, 11 Mass. App. Ct. 276, 282 (1981); and a Juvenile Court judge has inherent power to revoke a juvenile’s bail for his violation of his conditions of release, see Jake J. v. Commonwealth, supra at 78. These inherent powers, however, are sparingly invoked. See Fine v. Commonwealth, 312 Mass. 252, 257 (1942). There were no exceptional circumstances present here to justify the exercise of inherent power.
We take up the defendant’s argument that the bail revocation order was only a temporary order that expired by its terms, by the insertion of the date of “12-8-03,” and, therefore, was not vacated. As has been stated, the statute permits a person to be held without bail “for a period not to exceed sixty days,” and anticipates that the defendant will be tried promptly. G. L. c. 276, § 58, third par. Nothing more definitive concerning this time frame is expressed. The statute’s lack of precision and instruction, and the judge’s insertion of, effectively, an expiration date on the bail revocation order in this case (that terminated the revocation order well before the end of the sixty-day period and prior to the actual trial date), generated confusion. We are obligated to give the statute “a reasonable construction.” Capone v. Zoning Bd. of Appeals of Fitchburg, 389 Mass. 617, 622 (1983).
We conclude that a bail revocation order, once entered, shall be valid for a period of sixty days. The judge shall designate in his or her order of revocation the sixtieth day, specifically, the day of the week, the date of the month, and the year on which the sixtieth day falls, to avoid any misunderstanding.7 Simultaneously, a mittimus shall enter, committing the defendant held without bail until the sixtieth day as designated in the order of revocation (the date in the mittimus specifying the defendant’s *323next court appearance must mirror the sixtieth day as designated in the order of revocation). The mittimus shall specify that the defendant be returned for his next appearance to the court with jurisdiction over the charges to which the bail revocation order relates (the court where the original bail had been set on the original pending charges, in this case the Superior Court) for a new bail hearing on those charges. At that time, the defendant will be afforded the opportunity to seek new bail or waive his right to his new bail hearing on that day and remain held without bail.8
This procedure is consistent with the statute’s speedy trial objectives in its directive that once a defendant’s bail is revoked, the defendant “shall be brought to trial as soon as reasonably possible,” G. L. c. 276, § 58, third par. The procedure also secures the defendant’s presence at trial. Self-expiring revocation orders falling within the sixty-day period would likely weaken a firm trial date and serve to invite a judge or judges to revisit the bail revocation order, action that we have already explained is not authorized. Further, because a bail revocation order extinguishes conditional liberty, once a bail revocation order enters, the bail has been revoked and no longer exists. Thus, a new bail release, if sought by a defendant, must be obtained (as opposed to automatic reinstatement of the bail that had been set prior to the revocation order). New bail must be obtained in the court having jurisdiction over the charges to which the bail revocation order relates (the court where the original bail had been set on the original pending charges) because the judge who revoked the bail might not possess the authority to set a bail on charges pending in a different court, see Serna v. Commonwealth, 437 Mass. 1003 (2002), and because the judge in the original court may take into consideration the arrest on the new charge before setting new bail. No statutory or common-law authority exists authorizing a judge to *324set bail in a case not pending in the court in which he or she sits, and an order revoking bail is substantively different from an order setting bail, see Sheriff of Suffolk County v. Pires, 438 Mass. 96, 99 (2002).
Consistent with our duty to effectuate the statute’s objectives, but mindful of the possibility that special circumstances may arise (albeit rarely) that justify an option different from what has been directed, we conclude that reconsideration of a bail revocation order may be sought when a defendant (or the Commonwealth) can demonstrate that a manifest injustice will result if a bail revocation order is not revisited. Such reconsideration must be sought from the judge who entered the bail revocation order, and any change in the original revocation must be supported by reasons in writing. To give some obvious examples, the discovery that the defendant is not the person charged in the complaints or indictments, or that he did not commit the serious crime on which revocation was predicated, would require reconsideration to prevent a manifest injustice.
In sum, we conclude that, when none of the cases against the defendant has been dismissed or has resulted in his acquittal, and where no manifest injustice exists, a District Court judge may not, under G. L. c. 276, § 58, third par., vacate a bail revocation order entered by another judge. We also conclude that once a bail revocation order enters, it shall be valid for a period of sixty days, and that on the sixtieth day, the defendant shall be returned to the court with jurisdiction over the charges to which the bail revocation order relates (the original pending charges) for a new bail hearing on those charges. Last, we deny the defendant’s request for appellate counsel fees and costs.
The case is remanded to the single justice for entry of a judgment consistent with this opinion.

So ordered.


On January 5, 2004, after a jury-waived trial on three of the Superior Court indictments, the defendant was found guilty on all three indictments. On June 30, 2004, the defendant entered guilty pleas to the District Court charges.


We noted in Serna v. Commonwealth, 437 Mass. 1003, 1003 (2002), that G. L. c. 276, § 58, “does not address, or purport to govern, the setting of bail *318in the Superior Court,” but rather “applies only to bail determinations by a ‘justice or a clerk or assistant clerk of the district court, a bail commissioner or mastery in chancery ¡judicial officials],’ ” and that G. L. c. 276, § 57, is not so limited and “applies to [bail determinations by] a ‘justice of the supreme judicial court or superior court, a clerk of courts or the clerk of the superior court for criminal business in the county of Suffolk, a standing or special commissioner appointed by either of said courts or, in the county of Suffolk, by the sheriff of said county with the approval of the superior court, a justice or clerk of a district court, [or] a master in chancery [judicial officials]’ ” (emphasis added).


On the standard criminal docket form in the District Court, a box must be marked to indicate that a defendant was “Arraigned and advised” of the “Potential of bail revocation (276, § 58).” In the Superior Court, an entry such as “bail warning read” is entered on the docket.


The enumerated factors are “the gravity, nature and circumstances of the offenses charged, the person’s record of convictions, if any, and whether said charges or convictions are for offenses involving the use or threat of physical force or violence against any person, whether the person is on probation, parole or other release pending completion of sentence for any conviction, whether he is on release pending sentence or appeal for any conviction, the person’s mental condition, and any illegal drug distribution or present drug dependency.” G. L. c. 276, § 58, third par.


The proposition stated by the dissent, that a judge has the general power to reconsider his or her decision on almost any matter, is accurate. Post at 325-327. That power, relied on as the foundation of the dissent’s reasoning, does not exist under G. L. c. 276, § 58, third par., after a judge exercises his or her discretion to revoke bail, because as indicated above, the Legislature has, in mandatory language, categorically denied judges the authority to revisit revocation decisions in the absence of two defined circumstances, neither of which was present in this case or in the related cases.


Our conclusion is consistent with the reasoning in Delaney v. Commonwealth, 415 Mass. 490 (1993). In that case, we concluded that G. L. c. 276, § 58, third par., “does not provide for review of bail revocation orders in the Superior Court.” Id. at 497. We reasoned that “[rjeview of a bail revocation order is more in the nature of an appeal than a de nova determination [and] [h]ad the Legislature intended to provide for review of such orders in the Superior Court ... we think it would have said so explicitly.” Id. at 496.


If the sixtieth day falls on a weekend or holiday, the preceding work day shall constitute the “sixtieth” day. Cf. G. L. c. 127, § 150 (providing that prisoner whose term expires on Sunday or legal holiday shall be discharged on preceding day).


The clerk’s office of the court entering the bail revocation order shall promptly thereafter transmit a copy of the bail revocation order and a copy of the mittimus herein referenced to the clerk’s office of the court having jurisdiction over the charges to which the bail revocation order relates (the court where the original bail had been set on the original pending charges). The receiving court shall promptly enter this information on the docket and notify counsel of record.